1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8

9    KATHERINE E. MELTON,                            Case No. 3:19-cv-00298-MMD-WGC
10                                   Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                           REPORT AND RECOMMENDATION
11                                                          OF MAGISTRATE JUDGE
     ALLERGAN INC, et al.,                                     WILLIAM G. COBB
12
                                 Defendants.
13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 5) (“R&R”) relating to Plaintiff’s application to proceed

16   in forma pauperis (ECF No. 1) and pro se Complaint (ECF No. 1-1). The Court

17   overrules Plaintiff’s objection (ECF No. 6) and adopts the R&R in full.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party

23   fails to object, however, the court is not required to conduct “any review at all . . . of any

24   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

25   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

26   magistrate judge’s report and recommendation where no objections have been filed.

27   See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the

28   standard of review employed by the district court when reviewing a report and
1    recommendation to which no objections were made); see also Schmidt v. Johnstone,

2    263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in

3    Reyna-Tapia as adopting the view that district courts are not required to review “any

4    issue that is not the subject of an objection”). Thus, if there is no objection to a

5    magistrate judge’s recommendation, then the court may accept the recommendation

6    without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226 (accepting, without

7    review, a magistrate judge’s recommendation to which no objection was filed).

8           Magistrate Judge Cobb recommends dismissing the Complaint without prejudice

9    because Plaintiff does not assert any specific claim against any of the named

10   defendants. (ECF No. 5 at 4.) In addition, the Complaint appears to allege that the

11   events giving rise to Plaintiff’s injury—her breast implants—occurred in Bremerton,

12   Washington and not Nevada. (ECF No. 1-1.) In her objection, Plaintiff attached medical

13   records which appear to support that the procedures were in Bremerton. (ECF No. 6-1.)

14   As Judge Cobb noted in the R&R, it does not appear that the Court would have

15   personal jurisdiction over the named Defendants. Plaintiff’s lawsuit should be filed in the

16   state where the events giving rise to the injury occurred.

17          It is therefore ordered, adjudged and decreed that the Report and

18   Recommendation of Magistrate Judge William G. Cobb (ECF No. 5) is accepted and

19   adopted in its entirety.

20          It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 1)

21   is granted; Plaintiff will not be required to pay an initial fee.

22          It is further ordered that the Clerk detach and file the Complaint (ECF No. 1-1).

23          It is further ordered that the Complaint be dismissed without prejudice.

24          The Clerk is directed to close this case.

25          DATED THIS 13th day of September 2019.

26

27
                                                         MIRANDA M. DU
28                                                       UNITED STATES DISTRICT JUDGE
                                                     2
